Citation Nr: 0740381	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-07 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1957 to July 1961.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2001 
rating decision of the St. Petersburg, Florida Department of 
Veterans Affairs (VA) Regional Office (RO).  Thereafter, the 
case was transferred to the Montgomery, Alabama RO, which is 
presently handling the current appeal.  In June 2005, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  This case was last 
before the Board in August 2006 when it was remanded for 
additional development.

FINDING OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level II in the right 
ear or worse than Level III in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 
2006); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code (Code) 6100, 
4.86 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A January 2004 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased initial 
rating and an October 2006 supplemental SOC readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
veteran has had ample opportunity to respond/ supplement the 
record regarding his claim, and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Neither the veteran 
nor his representative has alleged that notice in this matter 
was less than adequate.

The veteran's service medical records (SMRs) are associated 
with his claims file, and pertinent treatment records have 
been secured.  The RO arranged for VA examinations in August 
2001 and September 2006.  The veteran has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is also met.  Accordingly, the Board will address the 
merits of the claim.



B.	Factual Background

On the authorized audiological evaluation in August 2001, 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
25
40
LEFT
50
50
45
55
65

The average puretone thresholds were 23 decibels in the right 
ear and 54 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in both 
ears.  

At his July 2005 Travel Board hearing, the veteran testified 
that his hearing loss had grown progressively worse.  He 
stated he had problems conversing with others and described 
how background noise made it even more difficult for him to 
hear properly.  Also, he reported difficulties driving 
because of his inability to hear oncoming traffic.

The veteran was afforded a VA audiology examination in 
September 2006.  Audiometric testing revealed puretone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
30
50
55
LEFT
65
60
60
55
60

The average puretone thresholds were 45 decibels in the right 
ear and 59 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 88 percent in the 
right ear and of 84 percent in the left ear.

In a January 2007 post-remand brief, the veteran's 
representative argues that these "VA examination[s] failed 
to address what effects the Veteran's bilateral hearing loss 
had on his ability to function under the ordinary conditions 
of daily life and upon his ordinary activity, including the 
effect of his disability on engaging in employment."  The 
representative argues that the VA audiological examinations 
of record were inadequate for ratings purposes because 
"testing conducted in a sound-controlled room does not 
equate to testing, or evaluating, the effects of the 
Veteran's bilateral hearing loss on his ability 'to function 
under the ordinary conditions of daily life' and upon his 
ordinary activity," as prescribed under 38 C.F.R. § 4.10.  
Therefore, the representative argues the veteran's case 
requires consideration of an extraschedular rating for his 
bilateral hearing loss.

C.	Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Where (as here) the rating appealed is the initial rating 
assigned with a grant of service connection, the entire 
appeal period is for consideration, and separate ratings may 
be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

D.	Analysis

The most recent official audiometry, in September 2006, 
revealed an average puretone threshold of 45 decibels in the 
right ear and an average puretone threshold of 59 decibels in 
the left ear.  Speech discrimination was 88 percent in the 
right ear and 84 percent in the left.  Under Table VI, such 
hearing acuity constitutes Level II hearing in the right ear 
and Level III hearing in the left.  Under 38 C.F.R. § 4.85, 
Table VII, such hearing acuity warrants a noncompensable 
rating under Code 6100.  Prior official audiometry in August 
2001 showed Level I hearing in each ear, also warranting a 
noncompensable rating.  Neither audiometry showed an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.

As the current noncompensable rating assigned for the 
veteran's bilateral hearing loss encompasses the greatest 
level of hearing impairment shown at any time during the 
appeal period, "staged ratings" are not warranted.

The veteran's lay assertions that his hearing impairment has 
been, and is, greater than reflected by a noncompensable 
rating are insufficient to establish this is so.  He is a 
layperson, and not competent to establish the level of 
hearing disability by his own opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  As noted, the 
evaluation of hearing loss disability involves the mechanical 
application of the rating schedule, which here results in a 
noncompensable rating.  See Lendenmann, supra.

The representative argues that audiometry under controlled 
circumstances does not reflect actual impairment of function 
in everyday situations.  However, the use of the Maryland CNC 
speech discrimination test and the puretone threshold average 
determined by an audiometry test was established by a 
regulation for evaluating hearing loss published in the 
Federal Register on November 18, 1987.  See 52 Fed. Reg. 
44,117.  Thus, the schedule for rating hearing loss provides 
for specific testing methodology to be employed in 
determining auditory acuity for compensation purposes.  See 
also Martinak v. Nicholson, 21 Vet. App. 447 (2007) (holding 
that the Secretary's policy for conducting audiological 
examinations in a sound-controlled room is valid).  This 
long-standing methodology was properly administered in this 
case, and there is no evidence that VA improperly interpreted 
the testing results.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization" due to hearing loss, or other factors of 
like gravity, which would suggest that referral for 
extraschedular consideration is indicated.  38 C.F.R. 
§ 3.321(b).


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


